DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 12/02/2021 fails to comply with 37 CFR 1.97(d) because it lacks the fee set forth in 37 CFR 1.17(p).  It has been placed in the application file, but the information referred to therein has not been considered.
Response to Amendment
The amendment filed on 12/11/2021 has been entered. Claims 1 and 9 were amended. Claims 1-7 and 9-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each 112(a) and 112(b) rejections previously set forth in the Final Office Action mailed on 11/19/2021. 
Allowable Subject Matter
Claims 1-7 and 9-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 9: Wang (PG-Pub. US 20160239652), in view of Zhang (PG-Pub. US 20110050394), Son (PG-Pub. US 20170010707), and Afentakis (PG-Pub. US 20200371633) teaches all the limitations of independent claims 1 and 9 except that the plurality of pressure sensors are electrically isolated
Regarding claims 2-7 and 10-20: the claims depend directly or indirectly from claims 1 or 9; therefore are allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 8 of Applicant's response, filed 12/11/2021, with respect to claim 1 have been fully considered and are persuasive.  The 103 rejection of claim and 9 has been withdrawn. 

    PNG
    media_image1.png
    335
    806
    media_image1.png
    Greyscale
Applicant argues that “[t]he sensor array within Son is not isolated, which is evident in a comparison of the isolated sensors shown in Figure 2 of the present application versus the row and column sensors in the Son Reference.” 

The examiner agrees with applicant’s argument. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665      

/BOBBAK SAFAIPOUR/Primary Examiner, Art Unit 2665